By the Court, McKinstry, J.:
The defendants answered and proved that a tract of land containing nearly one third of the larger tract described in the assessment had been by them sold and conveyed by deed, duly recorded, two years before the assessment was made. The Court below found that the assessment contained no data from whjfeh could be estimated what sum should be paid by the defendants, and properly gave judgment for the defendants.
Judgment affirmed.
Neither Mr. Justice Crockett nor Mr. justice Rhodes expressed an opinion.